DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the memory" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 30-33 are rejected under this section because claims 30-33 depend from claim 29. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 22 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2007/0046776; hereinafter Yamaguchi).
Regarding claim 2: 
Yamaguchi discloses a video capture and display goggle (see Figs. 1-2) comprising: 
a goggle shaped body (see Fig. 1 or 2; video see-through HMD 100 or see-through HMD 400);
a left see-through display of a split screen display supported by the goggle shaped body and configured to be viewed by a left eye of a wearer of the goggle shaped body (see Fig. 1 or 2; display 120L or display 402L; the left display 120 is a left part of a split screen display 100);

a right see-through display of the split screen display supported by the goggle shaped body and configured to be viewed by a right eye of the wearer of the goggle shaped body; (see Fig. 1 or 2; display 120R or display 402R; the right display 120R is the right part of  the split screen display 100);
a plurality of cameras comprising:

a second camera mounted on the goggle shaped body and providing second video having a right oriented field of view (see Fig. 1 or 2; image sensing device 111R or camera 401R); and 
circuitry configured to:
receive the first video and the second video from the first and second cameras (see Fig. 1; circuits 112L, 112R, 113L, 113R, 114L, 114R, 115Land 115R receives the first and second video from the first and second cameras);
transmit the first and the second video to a processing device (see Figs. 1, 6 and paragraph 68; image processing unit 200 is a processing device);
receive a stitched video from the processing device (see Fig. 1 and paragraphs 14, 45 and 57; composite images for the left and composite images for the right eye correspond to the stitched video; based on the broadest reasonable interpretation, the composite images are interpreted as “a stitched video”); and
provide the stitched video for display using the left see-through display and the right see-through display (see Figs. 1, 4 and paragraph 75; composite image for the right eye and composite image for the left are provided to the right display and left display, respectively).
	Regarding claim 3: 
	Yamaguchi discloses the video capture and display google of claim 2, wherein the first and second cameras are mounted on a front face of the goggle shaped body (see Fig. 2).
	Regarding claims 22 and 29: 
	Claim 22 is a method claim, reciting similar limitations as in claim 2.  Hence, claim 22 is rejected under the same reason as discussed above in claim 2. 
	Claim 29 recites similar limitations as in claim 2.  Hence, 29 is rejected under the same reason as discussed above in claim 2.  
In addition, Yamaguch also discloses the device comprising: 
a storage device comprising instructions (see paragraph 48; the MPU includes a ROM that stores a control program); and 
one or more processors in communication with the first camera, the second camera, the split screen display and to the memory (see Fig. 1, MUP 140 includes a CPU; also image processing unit 200 and digital signal processors 114R and 114L correspond to the one or more processors).  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 23, 24, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sadi et al. (US 2016/0088287; hereinafter Sadi).
Regarding claim 4:
Yamaguchi discloses all the features in claim 3.  Yamaguchi does not disclose the plurality of cameras comprises a third camera and a fourth camera mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively; and the circuitry is configured to: receive the third video and the fourth video; and transmit the third video and the fourth video to the processing device.
In the same field of endeavor, Sadi discloses a video capture and display goggle (see paragraph 166; “Example client devices 150A-C for viewing 360.degree, stereoscopic video may include a head-mounted display (HMD)”) comprising: 
a plurality of cameras (see Fig. 3 and paragraph 58);
wherein the plurality of cameras comprises a third camera (see Fig. 3; camera R3 or F2) and a fourth camera (see Fig. 3; camera Fn-1 or Rn) mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively (see paragraph 59; each of the cameras provides additional field of view); and 
the circuitry is configured to:
receive the third video and the fourth video (see Fig. 8; step 310; also paragraph 102); and
transmit the third video and fourth video to the processing device (see paragraphs 47 and 94; the processor 120 or central processor receives the video images from each of the cameras and process the images accordingly).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the plurality of cameras comprises a third camera and a fourth camera mounted on the goggle shaped body and providing a third video having an additional left oriented field of view and a fourth video having an additional right-side field of view video, respectively; and the circuitry is configured to: receive the third video and the fourth video; and transmit the third video and fourth video to the processing device, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because wider field of view can be captured by the third and fourth cameras (see Fig. 3 and paragraph 47).
Regarding claim 5:
Yamaguchi and Sadi disclose all the features in claim 4. Said further discloses the video capture and display goggle, wherein the stitched video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video (see Figs. 5, 7 and paragraphs 71-78; the images from the left cameras are stitched together to form Left Camera Images as shown in Fig. 7; the images from the right cameras are stitched together to form Right Camera Images as shown in Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the stitched video includes stitched left video corresponding to the first video and the third video and stitched right video corresponding to the second video and the fourth video, as taught by Sadi. One of ordinary skill in the art would have been motivated to do this because the images corresponding to a person’s left and right eyes can be manipulated to ensure that the two eyes see corresponding parts of a scene in order to reduce eye strain (see Sadi, paragraph 98).
Regarding claims 23 and 24:
	Claims 23 and 24 recite similar limitations as in claims 4 and 5.  Hence, claims 23 and 24 are rejected under the same reasons as discussed above in claims 4 and 5, respectively.  
Regarding claims 30 and 31: 
Claims 30 and 31 recite similar limitations as in claims 4 and 5.  Hence, claims 30 and 31 are rejected under the same reasons as discussed above in claims 4 and 5, resepctively.
Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mao et al. (US 2016/0093108; hereinafter Mao).
Regarding claim 6:
Yamaguchi discloses all the features in claim 2. However, Yamaguchi does not disclose the video capture and display goggle, wherein the circuitry is configured to provide a user interface including: a record option selector, an option to share the stitched video, and a set up option to identify network processing services and users with which to share the stitched video.
In the same field of endeavor, Mao discloses a video capture and display goggle, wherein the circuitry is configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stitched video (see paragraphs 13 and 77), and a set up option to identify network processing services and users with which to share the stitched video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the circuitry is configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three-dimension video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Regarding claim 25: 
Claim 25 recites similar limitations as in claim 6. Hence, claim 25 is rejected under the same reason as discussed above in claim 6. 
Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mao as applied to claim 6 above, and further in view of de Oliveira (US 2015/0105035).
Regarding claim 7:
Yamaguchi and Mao disclose all the features in claim 6. However, Yamaguchi and Mao do not disclose the video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users.
In the same field of endeavor, de Oliveira discloses a video capture, wherein the user interface includes a record and auto share option, which when selected, causes the video capture to begin recording the video, to automatically send the video to the network processing services, and to cause the video to be shared with selected users (see paragraph 31).
The combination of Yamaguchi, Mao and de Oliveira would have realized sending and sharing the first video and the second video.
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Yamaguchi, Mao and de Oliveira to realize a video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users. The combination of would have yielded a predictable result of an user of the virtual reality goggle automatically sharing his/her experience to selected audience.
Regarding claim 26: 
Claim 26 recites similar limitations as in claim 7. Hence, claim 26 is rejected under the same reason as discussed above in claim 7.
Claims 8, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Balachandreswaran.
Regarding claim 8:
Yamaguchi discloses all the features in claim 2. Yamaguchi does not disclose the video capture and display goggle, wherein the video capture and display goggle further comprises a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the first and second video to the processing device via the wireless communication device and to receive the stitched video, via the wireless communication device, from the processing device.
In the same field of endeavor, Balachandreswaran discloses a virtual reality goggle comprises a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the video to the processing device via the wireless communication device and to receive the stitched video, via the wireless communication device, from the processing device (see Fig. 1; wireless communication system 126; also see paragraphs 21 and 26; the at least one processor located remotely from the HMD corresponds to a processing device; also the other components in an AR and/or VR system, such as, for example, other HMDs, a gaming console, a router, or at least one peripheral 13 to enhance user engagement with the AR and/or VR corresponding to a processing device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the virtual reality goggle of Yamaguch to further include a wireless communication device for communicating with the processing device, wherein the circuitry is configured to transmit the video to the processing device via the wireless communication device and to receive the stitched video, via the wireless communication device, from the processing device, as taught by Balachandreswaran. One of ordinary skill in the art would have been motivated to do this because interacting with an external processing device enhances the user engagement with the AR and/or VR (see Balachadreswaran, paragraph 26).
Regarding claim 27: 
Claim 27 recites similar limitations as in claim 8. Hence, claim 27 is rejected under the same reason as discussed above in claim 8.
Regarding claim 33: 
Claim 33 recites similar limitations as in claim 8. Hence, claim 33 is rejected under the same reason as discussed above in claim 8.
Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Zalewski (US 2016/0209658).
Regarding claim 9:
Yamguchi discloses all the features in claim 2. Yamaguchi does not disclose the video capture and display goggle, wherein the stitched video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle.
In the same field of endeavor, Zalewski discloses a video capture and display goggle, wherein the stitched video includes left shared video and right shared video (see Fig. 4B and paragraphs 64-65; “These frames are being streamed from the cloud system and each frame will include a left and right eye image content”), wherein the left and right shared video are received from another video capture and display goggle (see Fig. 6 and paragraph 78; the users are allowed to share VR spaces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the stitched video includes left shared video and right shared video, wherein the left and right shared video are received from another video capture and display goggle, as taught by Zalewski. One of ordinary skill in the art would have been motivated to do this because user can share virtual reality content with another user.
Regarding claim 28: 
Claim 28 recites similar limitations as in claim 9. Hence, claim 28 is rejected under the same reason as discussed above in claim 9.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mao et al. (US 2016/0093108; hereinafter Mao), and further in view of de Oliveira (US 2015/0105035).
Regarding claim 32:
Yamaguchi discloses all the features in claim 29. However, Yamaguchi does not disclose the video capture and display goggle, wherein the circuitry is configured to provide a user interface including: a record option selector, an option to share the stitched video, and a set up option to identify network processing services and users with which to share the stitched video and wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users..
In the same field of endeavor, Mao discloses a video capture and display goggle, wherein the circuitry is configured to provide a user interface (see Fig. 1A; user interface 104) including: a record option selector (see paragraph 31; the video content presented is content that is prerecorded by the first user), an option to share the stitched video (see paragraphs 13 and 77), and a set up option to identify network processing services and users with which to share the stitched video (see paragraph 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video capture and display goggle of Yamaguchi such that the circuitry is configured to provide a user interface including: a record option selector, an option to share the stereoscopic three-dimension video, and a set up option to identify network processing services and users with which to share the stereoscopic three-dimension video, as taught by Mao. One of ordinary skill in the art would have been motivated to do this because the user may desire to share the immersive experience with select ones of other users within his social network (see Mao, paragraph 72).
Furthermore, in the same field of endeavor, de Oliveira discloses a video capture, wherein the user interface includes a record and auto share option, which when selected, causes the video capture to begin recording the video, to automatically send the video to the network processing services, and to cause the video to be shared with selected users (see paragraph 31).
The combination of Yamaguchi, Mao and de Oliveira would have realized sending and sharing the first video and the second video.
Before the effective filing date of the claimed invention, it would have been obvious to person of ordinary skill in the art to combine the teaching of Yamaguchi, Mao and de Oliveira to realize a video capture and display goggle, wherein the user interface includes a record and auto share option, which when selected, causes the video capture and display goggle to begin recording the first video and the second video, to automatically send the first video and the second video to the network processing services, and to cause the first video and the second video to be shared with selected users. The combination of would have yielded a predictable result of an user of the virtual reality goggle automatically sharing his/her experience to selected audience.
Response to Arguments
Based on the broadest reasonable interpretation of “a left see-through display of a split screen display” and “a right see-through display of a split screen display”, the current 2nd Final Office Action relies on the previously cited reference, Yamaguchi, to show that claims 2, 22, and 29 are not patentable over Yamaguchi.  Dependent claims 3-9, 23-28, and 30-33 are also not patentable over Yamaguchi in view of either Sadi, Mao, De Oliveira, Balachadreswaran and/or Zalewski. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625